396 U.S. 120 (1969)
SHANKER ET AL.
v.
RANKIN, CORPORATION COUNSEL OF THE CITY OF NEW YORK.
No. 552.
Supreme Court of United States.
Decided December 8, 1969.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Ralph P. Katz for appellants.
J. Lee Rankin, pro se, Frederic S. Nathan, and Stanley Buchsbaum for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.